



Exhibit 10.15
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2016 the Company’s unwritten routine compensation arrangement with its
non-employee directors was to pay them $60,000, at the rate of $15,000 per
quarter. During 2017 the Company is increasing routine payments to its
non-employee directors to $75,000 annually, at the rate of $18,750 per quarter.
The Company also routinely grants restricted stock units to directors, generally
at the first Board meeting after a director first joins the Board, and
periodically thereafter. In 2016, the Company granted restricted stock units to
non-employee directors as follows:
Name (1)
Grant Date
 
Number of Restricted Stock Units Granted (1)
Allison H. Abraham
May 10, 2016
 
5,000


Barclay F. Corbus
March 24, 2016
 
5,000


Joseph J. Tabacco, Jr.
March 24, 2016
 
5,000


Samuel A. Mitchell (2)
March 24, 2016
 
5,000


Kirthi Kalyanam
March 24, 2016
 
5,000



(1) Each restricted stock unit represents a contingent right to receive one
share of Overstock.com, Inc. common stock. The restricted stock units vest in
three equal installments at the close of business on the first, second and third
anniversaries of the date of grant.
(2) Mr. Mitchell resigned on February 6, 2017.


The Company also reimburses directors for out-of-pocket expenses incurred in
connection with attending Board and committee meetings. Haverford Valley, L.C.,
an affiliate of the Company, and certain affiliated entities which make travel
arrangements for the Company's executives, also occasionally make travel
arrangements for directors to attend Board meetings.







